        Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 1 of 16


                                                                         FIL^ID
                         IN THE UNITED STATES DISTRICT COURT? giSHiCV Of WYOf^lNG
                             FOR THE DISTRICT OF WYOMING                     ^
                                                                20!9AUG23 AH 8:38
                                                               STErHAi" HARRIS. Cim
STATE OF WYOMING and STATE OF MONTANA,

        Petitioners,

STATE OF NORTH DAKOTA and STATE OF
TEXAS,

       Intervenor-Petiticners,

vs.                                                 Case No. 2:16-CV-0285-SWS
                                                           (Lead Case)
UNITED STATES DEPARTMENT OF THE
INTERIOR; SALLY JEWELL,in her official
capacity as Secretary ofthe Interior; UNITED
STATES BUREAU OF LAND MANAGEMENT;
and NEIL KORNZE, in his official capacity as
Director of the Bureau of Land Management,

       Respondents,

WYOMING OUTDOOR COUNCIL,et al.;
EARTHWORKS;STATE OF CALIFORNIA and
STATE OF NEW MEXICO,

       Intervenor-Respondents.


WESTERN ENERGY ALLIANCE,and the
INDEPENDENT PETROLEUM
ASSOCIATION OF AMERICA,

       Petitioners,

vs.                                                 Case No. 2:16-CV-0280-SWS

SALLY JEWELL,in her official capacity as
Secretary ofthe United States Department ofthe
Interior; and BUREAU OF LAND
MANAGEMENT,

       Respondents.



                ORDER GRANTING MOTIONS TO STAY PROCEEDINGS
         Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 2 of 16




         This matter comes before the Court on State ofNorth Dakota's, State of Texas' State of

 Wyoming's. and State ofMontana's Joint Motionfor Stay Pending Resolution ofRelated Litigation

(EOF No. 251, Lead Case), and Industry Petitioners' Motion to Stay Proceedings(ECF No. 254).

The Court, having reviewed the parties' briefs and materials submitted in support of the motions

 and Respondents'/Intervenor-Respondents' opposition thereto, and being otherwise fully advised,

FINDS a stay ofthese proceedings is warranted.

                                       Procedural Background


         On November 18, 2016, the Bureau of Land Management("BLM") published the final

 version ofits regulations with the stated intent"to reduce waste ofnatural gas from venting,flaring,

and leaks during oil and natural gas production activities on onshore Federal and Indian(other than

Osage Tribe) leases." See "Waste Prevention, Production Subject to Royalties, and Resource

Conservation: Final Rule." 81 Fed. Reg. 83,008("Waste Prevention Rule"). Petitioners promptly

raised various challenges to the Waste Prevention Rule in these consolidated cases. On January

 16, 2017, the day before the Rule became effective, this Court denied Petitioners' request for

preliminary injunctive relief, in part because significant portions of the Rule would not become

effective until January 17, 2018 ("phase-in provisions"). Thereafter, the Court set an expedited

briefing schedule so that the merits ofPetitioners' challenges could be addressed prior to the phase-

in provisions ofthe Rule becoming effective.

         However, on June 15, 2017, in compliance with a directive from the President to review

the Rule for consistency with the policies of the new administration,' the BLM announced it was

postponing the January 17, 2018 compliance dates for the phase-in provisions of the Rule,^


'See Executive Order No. 13783,"Promoting Energy Independence and Economic Growth"(March 28,2017).
^ The BLM postponed the future compliance dates for the following sections ofthe Rule: 43 C.F.R. 3179.7,3179.9,
3179.201, 3179.202, 3179.203, and 3179.301-3179.305. These provisions obligate operators to comply with the

                                                      2
         Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 3 of 16



pending judicial review in this Court, pursuant to its authority under 5 U.S.C. § 705. See 82 Fed.

Reg. 27,430 (June 15, 2017)("Postponement Notice"). The BLM further stated its intention to

conduct notice-and-comment rulemaking to suspend or extend the compliance dates of those

sections affected.^ Id. The Rule's provisions with compliance dates that had already passed were
unaffected by the Postponement Notice.

         Five days later, and in light of BLM's plan to propose revision or rescission of the Rule,

the Federal Respondents filed a Motion to Extend the Briefing Deadlines(EOF No. 129) which

this Court granted, making the opening merits briefs due October 2,2017 and response briefs due

November 6, 2017(ECF No. 133), In granting the extension, this Court determined: "To move

forward on the present schedule would be inefficient and a waste of both the judiciary's and the

parties' resources in light ofthe shifting sands surrounding the Rule and certain of its provisions,

making it impossible to set a foundation upon which the Court can base its review under the

Administrative Procedures Act." Id. at 3. Then on July 5th and 10th, 2017, several of the

Intervenor-Respondents in this case, along with the elected Attorney Generals from the States of

California and New Mexico, challenged the BLM's Postponement Notice in a Federal District

Court in the Northern District of California. See California and New Mexico, et al. v. BLM^ No.

3:17-CV-03804-EDL (N.D. Cal.); Sierra Club, et al. v. Zinke, No. 3:17-CV-03885-EDL (N.D.

Cal.). On October 4, 2017, the Northern District of California Court held imlawful and vacated

the Postponement Notice, thereby reinstating the (by then) three-and-one-half-month away

compliance dates for the phase-in provisions.




Rule's "capture percentage," flaring measurement, pneumatic equipment, storage tank, and LDAR requirements
beginning on January 17, 2018. See 82 Fed. Reg. at 27,431.
^ "Given this legal uncertainty, operators should not be required to expend substantial time and resources to comply
with regulatory requirements that may prove short-lived as a result of pending litigation or the administrative review
that is already under way." Id.
         Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 4 of 16



         Meanwhile, back in this Court, Petitioners and Intervenor-Petitioners timely filed their

opening briefs in support of their petitions for review. On October 20, 2017, the Federal

Respondents filed a second Motionfor an Extension ofthe Merits Briefing Deadlines(ECF No.

155), requesting the Court again extend the briefing deadlines then in place by thirty-seven (37)

days, allowing time for the BLM to complete a rule ("Suspension Rule") which will suspend or

delay the majority of the provisions of the Waste Prevention Rule, including the portions of the

Rule that would otherwise become effective on January 17, 2018.'^ At that time, BLM had also

begun working on a rule to revise or rescind the Waste Prevention Rule ("Revision Rule"). The

Court granted the second extension, again stressing the inefficient use and likely waste ofresources

by proceeding to address the merits of challenges to a rule when the agency has begun the process

for suspending and revising that rule. (ECF No. 158.)

         On December 8, 2017, the BLM published the final "Suspension Rule," temporarily

suspending or delaying certain requirements ofthe Waste Prevention Rule being challenged in this

litigation.^ See 82 Fed. Reg. 58,050. "The 2017 final delay rule does not substantively change the

2016 final rule, but simply postpones implementation of the compliance requirements for certain

provisions ofthe 2016 final rule for 1 year." Id. "The BLM has concerns regarding the statutory

authority, cost, complexity,feasibility, and other implications of the 2016 final rule, and therefore

intends to avoid imposing likely considerable and immediate compliance costs on operators for

requirements that may be rescinded or significantly revised in the near future." Id. The Suspension

Rule's stated effective date was January 8, 2018.




^ On October 27, 2017, the Industry Petitioners again sought preliminary injunctive relief in light of the impending
January 2018 compliance dates put back into effect after the California court's ruling. (ECF No. 160.)
^ The Suspension Rule delayed the effective date for the following provisions ofthe Waste Prevention Rule: 43 C.F.R.
3162.3-lG), 3179.7, 3179.9, 3179.10, 3179.101, 3179.102, 3179.201, 3179.202, 3179.203, 3179.204, and 3179.301
through 3179.305.
        Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 5 of 16



       The Federal Respondents, together with the Industry Petitioners and Petitioner States of

Wyoming and Montana, then moved this Court to stay these cases on the basis that it would not

be a wise use of the parties' or the Court's resources to adjudicate the merits in light of the

Suspension Rule and the fact that the BLM was in the process ofissuing a proposed Revision Rule.

Intervenor-Petitioner States ofNorth Dakota and Texas opposed a stay, arguing the limited number

of provisions that will remain in effect during the suspension period continue to harm those states

by infringing upon the States' sovereignty, unlawfully expanding BLM's jurisdiction to state and

private interests, and intruding upon the States' congressionally-granted authority to regulate air

quality within their borders. Meanwhile Intervenor-Respondents challenged the Suspension Rule

by again filing separate actions in the Northern District of California. See State ofCalifornia et

at. V. BLMetaL,'No. 3:17-CV-07186-WHO(N.D. Cal. Dec. 19, 2017); Sierra Club etal v. Zinke

et al. No. 3:17-CV-07187-MMC (N.D. Cal. Dec. 19, 2017). Requests to transfer the venue of

those cases to this Court were denied.

       On December 29, 2017, given the on-going rulemaking process that would materially

impact the merits of the present challenges to the Waste Prevention Rule and the prudential

ripeness concerns relating to the issues before this Court, the requested stay was granted pending

finalization of revisions to the Rule, or at least while the Suspension Rule was in effect. (See ECF

No. 189.) For a third time, this Court emphasized that moving forward to address the merits of

the present challenges would be a waste ofresources, as such an analysis is dependent upon which

"rules" are in effect. Id, at 4 (citing Wyoming v. Zinke, 871 F.3d 1133, 1142 (10th Cir. 2017)

("proceeding to address whether the district court erred in invalidating the BLM's Fracking

Regulation when the BLM has now commenced rescinding that same regulation appears to be a

very wasteful use oflimited judicial resources...[as][ijtis clearly evident that the disputed matter
         Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 6 of 16



that forms the basis for our jurisdiction has thus become a moving target")). This Court further

determined prudential ripeness concerns weigh against interfering in the administrative process.

See id. at 4-5 (citing Farrell-Cooper Min. Co. v. U.S. Dep't ofthe Interior, 728 F.3d 1229, 1234-

35 (10th Cir. 2103)("In order to determine the fitness of issues for review, we may consider

whether judicial intervention would inappropriately interfere with further administrative action

and whether the courts would benefit from further factual development ofthe issues presented.")).

         On February 22, 2018, the BLM published the proposed Revision Rule, "proposing to

revise the 2016 final rule in a manner that reduces unnecessary compliance burdens, is consistent

with the BLM's existing statutory authorities, and re-establishes long-standing requirements that

the 2016 final rule replaced." 83 Fed. Reg. 7924(Feb. 22, 2018). Also on February 22,2018,the

District Court for the Northern District of California preliminarily enjoined enforcement of the

Suspension Rule, arguably making the phase-in provisions immediately effective.^ Accordingly,

this Court lifted the stay in these cases and set a briefing schedule to resolve the following motions

then-pending before this Court: (1)Joint Motion by the States ofNorth Dakota and Texas to Lift

the Stay entered December 29, 20J 7and to Establish Expedited Schedulefor Further Proceedings

(ECF No. 194);(2)Motion to Lift Stay and Suspend Implementation Deadlines filed by Petitioner

States ofWyoming and Montana(ECF No. 195); and Industry Petitioners' Motion to Lift Litigation

Stay and for Preliminary Injunction or Vacatur of Certain Provisions of the Rule Pending

Administrative Review(ECF No. 196).

         The Federal Respondents urged the Court to stay this litigation and the Waste Prevention

Rule's implementation deadlines to preserve the status and rights ofthe regulated parties and avoid



® The Northern District of California court's decision also put back into effect certain provisions that were not part of
the Rule's initial phase-in provisions, but had been delayed by the Suspension Rule: 43 C.F.R. 3162.3-l(j); 3179.10,
3179.101, 3179.102, and 3179.204.
         Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 7 of 16



entanglement with the administrative process. The Intervenor-Petitioners, North Dakota and

Texas, urged the Court to move forward with the merits ofthese cases on an expedited basis. The

Intervenor-Respondents, the States of California and New Mexico and the Environmental Groups,

opposed the Industry Petitioners' motion for a preliminary injunction or vacatur, and further

opposed any stay ofthese cases or the existing implementation deadlines.' Based on consideration

of judicial economy and prudential ripeness and mootness concerns, this Court determined it

appropriate to stay implementation ofthe Waste Prevention Rule's phase-in provisions and further

stay these cases pending finalization of the Revision Rule. (See Order Staying Implementation of

Rule Provisions and Staying Action Pending Finalization ofRevision Rule entered April 4,2018,

ECF No. 215)("April 2018 Order").

        Intervenor-Respondents California, New Mexico and the environmental groups appealed

the April 2018 Order. (ECF No. 216.) The Tenth Circuit Court of Appeals denied motions to

dismiss the appeals for lack ofjurisdiction and to stay the April 2018 Order pending appeal. See

State of Wyoming et al. v. U.S. Dept. ofInterior, et ai, No. 18-8027 (Order dated June 4, 2018).

After the Opening and Answer Briefs were filed in the Court of Appeals, BLM published its

Revision Rule. Id.(Order and Judgment at 5, Apr. 9, 2019,ECF No. 247-1). The Revision Rule

became effective on November 27, 2018, rescinding many of the Waste Prevention Rule's

requirements and altering others. Id. The Tenth Circuit ultimately issued an order finding the

appeal of this Court's April 2018 Order moot after BLM's promulgation ofthe Revision Rule. Id.

at 5-7. Accordingly, the Court of Appeals vacated this Court's April 2018 Order which stayed

portions of the 2016 Waste Prevention Rule. However, the Tenth Circuit expressly declined



^ By March 23, 2018, all Petitioners and Petitioner-'Intervenors had filed their reply briefs. Thus, the merits of the
2016 Waste Prevention Rule were fially briefed before this Court, with the exception of a merits response brief from
the Federal Respondents.

                                                          7
         Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 8 of 16



requests to vacate the 2016 Waste Prevention Rule, noting that"because the Revision Rule did not

eliminate aU requirements of the Waste Prevention Rule, see Fed. Reg. at 49,204, vacatur of the

entire Waste Prevention Rule is inappropriate." Id. at 9. The Tenth Circuit also expressly declined

to remand with instructions to dismiss the entire case, noting it did "not see any harm in allowing

the district court to decide in the first instance whether the entire case is moot given that the district

court is more acquainted with the overall claims and issues." Id.

        On September 18, 2018, while the appeal of this Court's April 2018 Order was pending,

the States of California and New Mexico filed an action challenging BLM's Revision Rule in the

Northern District of California, in which the State of Wyoming and the Industry Petitioners here

successfully intervened. See State of California et al. v. Zinke et al.. No. 4:18-CV-05712-YGR

(N.D. Cal.).^ On June 7, 2019, two motions for summary judgment were filed in the California

litigation, seeking to invalidate the Revision Rule. Id,, ECF Nos. 108, 109. On June 20, 2019,

fifty-one members of congress filed an amicus curiae brief in support of the summary judgment

motions. Id.^ ECF No. 110. The summary judgment movants ask the California court to vacate

the Revision Rule, effectively reinstating those portions of the 2016 Waste Prevention Rule that

were rescinded or modified by the Revision Rule. BLM filed its opposition to the motions and a

cross-motion for summary judgment on August 12, 2019. Id., ECF No. 123. Intervenor-

Defendants' oppositions to the motions and any cross motions are due August 26,2019,all replies

are due by November 22, 2019, and a hearing on the cross-motions for summary judgment is set

for January 14, 2020. See id., ECF No. 97.

        The State Petitioners request this Court stay these cases until the pending summary

judgment motions in the California litigation are fully resolved, arguing their case is not moot


® This case was consolidated with a second later-filed case, Sierra Club et al. v. Zinke, No. 18-CV-05984. (See No.
4:18-CV-5712-YGR,ECF Nos. 38,45.)

                                                         8
        Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 9 of 16



because the Revision Rule reincorporated without change the jurisdictional scope of the Waste

Prevention Rule over communitized areas - a provision challenged by the State Petitioners here.

Industry Petitioners also argue their case is not moot because certain provisions of the Waste

Prevention Rule they have challenged here - provisions governing whether vented and flared gas

was avoidably lost and thus royalty bearing - while ultimately rescinded by the Revision Rule,

were in effect during 2017 and 2018 causing continuing harm to their members. Petitioners in

both ofthese consolidated cases further contend a stay is in the interests ofjudicial efficiency and

the public at large. Federal Respondents and Respondent-Intervenors, however, insist these cases

are mooted by the Revision Rule; therefore, the Court lacksjurisdiction and the proper disposition

is dismissal.


                                           Discussion


       The Court agrees with the Federal Respondents that before a stay can be considered,

jurisdiction must be established. "Mootness is a threshold issue because the existence of a live

case or controversy is a constitutional prerequisite to federal court jurisdiction." Rio Grande

Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1109 (10th Cir. 2010) (internal

quotation marks and citation omitted).

               Under Article III ofthe Constitution, the power ofthe federal courts extends
       only to "actual, ongoing cases or controversies." Lewis v. Cont'l Bank Corp., 494
       U.S. 472, 477, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990). A case will be rendered
       moot if "the issues presented are no longer Tive' or the parties lack a legally
       cognizable interest in the outcome." City ofErie v. Pap's A.M.,529 U.S. 277, 287,
       120 S.Ct. 1382,146 L.Ed.2d 265(2000)(quotation omitted)."The crucial question
       is whether granting a present determination of the issues offered will have some
       effect in the real world." Citizens for Responsible Gov't State Political Action
       Comm. V. Davidson,236 F.3d 1174,1182(10th Cir. 2000)(quotation and alteration
       omitted).

Wyomingv. U.S. Dep'tofAgric., 4\4F.3d 1207, 1211-12(10th Cir. 2005). Respondents contend

the Revision Rule replaced the provisions of the Waste Prevention Rule that Petitioners have
       Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 10 of 16



challenged in this action, rendering these cases moot. See id, at 1212("By eliminating the issues

upon which this case is based, adoption of the new rule has rendered the appeal moot.").

Intervenor-Respondents assert the Tenth Circuit recognized as much by finding the appeal of this
Court's April 2018 Order moot because "[a]ny decision we might issue . . . would have no real-

world effect." See Respondent-Intervenors' Joint Opp'n to Pet'rs' Mot. to Stay at 2,ECF No.256

(quoting Tenth Circuit Order and Judgment at 6). However, the Court of Appeals was dealing

with interlocutory appeals from this Court's stay of certain phase-in provisions of the Waste

Prevention Rule, which were ultimately rescinded or revised by the Revision Rule. {See April

2018 Order at 11; Tenth Circuit Order and Judgment at 6 n.l.) Thus, the appellate court

determined, any decision it might issue would have no real-world effect "because the rules the

district court enjoined have been replaced.''' Id. at 6(emphasis added). The Tenth Circuit further

acknowledged, though, that the Revision Rule did not eliminate all requirements of the Waste

Prevention Rule. Id. at 9.

       Contrary to Respondents assertions, these cases continue to present a live controversy and

Petitioners maintain a legally cognizable interest in the outcome. As did the Court of Appeals,

Respondents acknowledge the Revision Rule did not fully supersede the Waste Prevention Rule.

See Federal Resp'ts' Am. Resp. to Mot.for Stay at 2-3 n.l, ECF No. 258("Thus,ofthe provisions

of Subpart 3179, which were the provisions challenged by Petitioners, 24 of 27 have been

rescinded or revised and three (purpose, scope, and royalties due on avoidable lost gas) have been

reincorporated without changes.'''') (emphasis added); Respondent-Intervenors' Joint Opp'n to

Pet'rs' Mot.to Stay at 5,ECF No. 256("the [Revision] Rule, like the Waste Prevention Rule and

NTL-4A before it, continues to cover commimitized areas"). The State Petitioners challenged the

Waste Prevention Rule's assertion of jurisdiction over communitized interests, a provision that


                                               10
       Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 11 of 16



remained unchanged in the Revision Rule. While the State Petitioners focused on gas capture and

leak detection and repair as examples of how that jurisdictional scope would take effect in the

context of the 2016 Waste Prevention Rule, those examples were not necessarily exhaustive.

Instead, North Dakota, Texas, Wyoming and Montana have all challenged BLM's assertion of

jurisdiction over communitized mineral interests in all scenarios. See North Dakota's Pet. for

Review at 3, ECF No. 91 ("The [Waste Prevention] Rule unlawfully seizes State regulatory

authority over non-federal minerals when State and federal tracts are combined through

communitization agreements."); Texas' Pet. for Review at 3, ECF No. 109 ("The [Waste

Prevention] Rule unlawfully seizes State regulatory authority over non-federal minerals when

State and federal tracts are combined through communitization agreements."); Wyoming's and

Montana's Pet. for Review at 5,ECF No. 1 ("[T]he Bureau's rule unlawfully attempts to take over

regulation of state leases when state and federal tracts are combined through communitization

agreements.").

       Respondents rely on Wyoming v. U.S. Dep't ofAgric., supra, to support their contention

that these cases are moot. However, in Wyoming, the "portions of the Roadless Rule that were

substantively challenged by Wyoming no longer existf and the court of appeals noted "a statutory

amendment moots a case to the extent that it removes challengedfeatures ofthe prior /aw." 414

F.3d at 1212(emphasis added)(internal quotation and citation omitted). Here, the jurisdictional

scope over communitized interests in the 2016 Waste Prevention Rule that is challenged by

Petitioner States remains in the Revision Rule. Thus, the challenges to the legality of the

communitization provisions remain live controversies before this Court. See Peoplefor the Ethical

Treatment ofAnimals, Inc. v. U.D. Dep't ofAgric., 183 F. Supp. 3d 1137,1143-44(D. Colo. 2016)

(if earlier USDA licensure was unlawful, its later renewal decision merely permitted the


                                               11
        Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 12 of 16



continuation of an unlawful license, so the court's determination regarding the lawfulness of the

initial license would still have real world effect).

         More nuanced is whether the Industry Petitioners' challenge to portions of the Waste

Prevention Rule in effect during 2017 and 2018, but ultimately rescinded by the Revision Rule,
                                                                                  V




remains a live controversy. Industry Petitioners contend their case is not moot because certain

provisions of the 2016 Waste Prevention Rule were in effect during 2017 and 2018 and, for the

first time, defined certain gas vented and flared as avoidably lost and therefore royalty bearing.^

Industry Petitioners assert that if this Court were to find these provisions arbitrary, capricious, or

otherwise not in accordance with law under 5 U.S.C. § 706(2)(A), Notice to Lessees("NTL")4A

would define the same gas as unavoidably lost and therefore not royalty bearing, allowing Lessees

an opportunity to recover any overpaid royalty or preventing the Department ofthe Interior from

enforcing these provisions and seeking additional royalty from any lessees that may have

underpaid. See 30 U.S.C. §§ 1721a(a), 1724(b).

         Respondents argue the Industry Petitioners have not demonstrated any of their members

suffered harm from these provisions in effect between January 2017 and November 2018 - i.e.,

that any federal lessees owe royalty under §§ 3179.4 and 3179.101-3179.105 from 2017 and 2018

that would not have been owed under NTL-4A. Yet these arguments question whether Industry

Petitioners are injured by these sections of the Waste Prevention Rule and thus have standing -

not whether their case is moot. Mootness is a separate inquiry from standing and injury-in-fact.

See Friends ofthe Earth, Inc. v. Laidlaw Envtl Servs.(TOC), Inc., 528 U.S. 167, 180(2000)("The

Constitution's case-or-controversy limitation on federal judicial authority, Art. Ill, § 2, underpins



® Industry Petitioners cite the following provisions ofthe Waste Prevention Rule as examples of sections having new
royalty consequences:43 C.F.R. §§3179.4,3179.101-3179.105. Industry Petitioners specifically identified objections
to these sections in their merits briefsupporting their petition for review. {See EOF No. 142 at 3, 4, 16,17,20.)

                                                         12
       Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 13 of 16



both our standing and our mootness jurisprudence, but the two inquiries differ in respects critical
to the proper resolution of this case    "); Arizonansfor Official English v. Ariz., 520 U.S. 43,66

(1997)(holding that, for purposes of assessing mootness, court "will assume, arguendof that

plaintiffs have standing).

       The Industry Petitioners maintain a legally cognizable interest in this Court's review of

sections 3179.4 and 3179.101-3179.105: royalty on certain vented and flared gas during 2017 and

2018. The Revision Rule was not retroactive; these sections ofthe Waste Prevention Rule continue

to determine whether certain gas vented or flared during that time period was royalty bearing.

Therefore, this Court may review and vacate these provisions of the Waste Prevention Rule if

found to be unlawful. See Exxon Corp. v. Hunt,475 U.S. 355,362 n.6(1986)(expiration offederal

statute claimed to preempt a state statute did not affect an action brought for a refund of taxes paid

under the state statute during the effective period of the federal statute). Furthermore, the fact

BLM replaced the 2016 Waste Prevention Rule effective December 2018 would not prevent the

Court from setting aside the 2016 Rule (or portions thereof)so that it never applied to gas vented

or flared during 2017 and 2018. See Christ the King Manor, Inc. v. Sec'y U.S. Dep't ofHealth

and Human Servs., 730 F.3d291,304 n.l8(3rd Cir.              Action on Smoking & Health v. C.A.B.,

713 F.2d 795, 797 (D.C. Cir. 1983)("To 'vacate' . . . means to annul; to cancel or rescind; to

declare, to make, or to render, void; to defeat; to deprive of force; to make of no authority or

validity; to set aside.")(internal quotation marks and citation omitted).

       Having determined these cases are not moot,the Court must next address whether a stay is

warranted. As a general matter, a district court "has broad discretion to stay proceedings as an

incident to its power to control its own docket." Clinton v. Jones, 520 U.S. 681, 706 (1997). A

district court "has the power to stay proceedings pending before it and to control its docket for the


                                                 13
        Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 14 of 16



purpose of'economy oftime and effort for itself, for counsel, and for litigants.'" Alter v. F.D.I.C.,

57 F. Supp. 3d 1325, 1333-34(D. Utah 2014)(quoting Landis v. North Am. Co., 299 U.S. 248,

254(1936)). See also United Steelworkers ofAm. v. Oregon Steel Mills, Inc., 322 F.3d 1222,1227

(10th Cir. 2003). In exercising this discretion, a court "must weigh competing interests and

maintain an even balance." Wyoming v. U.S. Dep'tofInterior,l<lo. 2;15-CV-043-SWS,2015 WL

9463708, at *2(D. Wyo. Dec. 17, 2015)(quoting Landis, 299 U.S. at 255).

        Interests of judicial efficiency and economy support staying these proceedings pending

resolution ofthe Intervenor-Respondents' challenges to the Revision Rule in the Northern District

of California. "In the exercise of a sound discretion it may hold one lawsuit in abeyance to abide

the outcome of another, especially where the parties and the issues are the same." Am. Life Ins.

Co. V. Stewart, 300 U.S. 203, 215 (1937). The scope of the Petitioners' challenges to the Waste

Prevention Rule is dependent on the outcome ofthe litigation over the Revision Rule. This Court's

earlier observation continues to be applicable: "because the Intervenor-Respondents' lawsuits in

the Northern District of California raise substantive challenges to the [Revision] Rule and

[effectively] seek to reinstate the Waste Prevention Rule in its entirety, it is fair to say those actions

are inextricably intertwined with the cases before this Court and with the ultimate rules to be

enforced." (Order Granting Joint Motion to Stay at 4,ECF No. 189.) Moving forward to address

the outstanding issues risks a waste of resources. Ifthe California court vacates the Revision Rule

and reinstates the 2016 Waste Prevention Rule,^^ a stay would allow this Court to consider all

challenges to the 2016 Rule at once. And dismissing any moot issues now could potentially hinder

the Petitioners from maintaining those challenges initially brought in this Court, would at the least




  The Court views this possibility as more than mere speculation. {See State Pet'rs' Memo,in Supp. of Mot. for Stay
at 11, ECF No. 252.)

                                                        14
       Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 15 of 16



require the refiling and/or amendment of pleadings, and would result in loss of the significant

progress and efforts to date in this action, should the 2016 Rule be reinstated.

       Neither the Federal Respondents nor Intervenor-Respondents have identified any tangible

harm to their interests from a stay of these cases. Federal Respondents claim only that they have

an "institutional interest in adherence to Article III ofthe United States Constitution," and then fail

to identify any harms that a stay would cause to that interest. Federal Respondents cite Comm. On

The Judiciary U.S. House ofRep. v. Miers, 575 F. Supp. 2d 201 (D.D.C. 2008)in support of their

claimed institutional injury. However,the Miers court, in denying the executive branch's request

for a stay pending appeal, found no serious harm to the executive branch's asserted "institutional

interest" in absolute immunity protection from congressional subpoenas, which was outweighed

by the congressional committee's interest in completing its investigation. There is no analogous

harm to Federal Respondents if a stay is granted here as Federal Respondents will not be impaired

from any ongoing rulemakings, and none of the Respondents will have any ongoing duties or

responsibilities during the pending resolution of the California litigation. An abstract interest in

adherence to the Constitution does not outweigh the competing interests here ofjudicial economy

and efficient use of resources.


                                        Conclusion

       For the reasons discussed above, the Court finds these cases continue to present live

controversies and, accordingly, are not moot in their entirety. The Court further finds a stay of

these cases warranted. THEREFORE,it is hereby

       ORDERED that the State of North Dakota's, State of TexasState of Wyoming's, and

State ofMontana's Joint Motionfor Stay Pending Resolution ofRelated Litigation(ECF No.251)

and Industry Petitioners' Motion to Stay Proceedings(ECF No. 254)are GRANTED;it is further


                                                  15
       Case 2:16-cv-00280-SWS Document 256 Filed 08/23/19 Page 16 of 16



       ORDERED that these cases are STAYED pending resolution of the litigation in the

Northern District of California challe^^g the legality ofthe Revision Rule.
              DATED this             day of August, 2019.


                                                    W.SKAVDAHL
                                           UNITED STATES DISTRICT JUDGE




                                              16
